Citation Nr: 0117011	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-25 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a right ankle fusion, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 20 percent rating 
for a right ankle fusion.

In the March 2001 VA Form 646, Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
advanced a claim of entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities.  That claim has 
not been adjudicated by the RO and the veteran has not 
perfected an appeal on that issue.  That issue is therefore 
not before the Board and is referred to the RO for the 
appropriate action.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The veteran's right ankle disability is productive of 
symptomatology most nearly approximating malunion of the 
tibia and fibula with marked ankle disability.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating of 30 
percent, but not greater, are met for the veteran's right 
ankle disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5262, 5270 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for an 
increased rating for a right ankle disability.  There is no 
issue as to substantial completeness of the application.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096 (2000) (to be codified at 38 
U.S.C. § 5102).  VA has secured all VA and private medical 
records that the veteran has indicated are pertinent to his 
claim, and VA has satisfied its duty to assist with respect 
to such records.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b) and § 5103A(c)).  In 
addition, the veteran has been advised of the evidence 
necessary to substantiate his claim, by means of the 
statement of the case that has been issued during the 
appellate process.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified at 38 U.S.C. § 5103(a)).  He has also 
been provided with examinations containing the findings 
necessary to evaluate his disability.  Therefore, the Board 
finds that the requirements set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(2000), with regard to notice and development of the 
veteran's claim, have been satisfied.

The veteran established service connection for an ununited 
fracture of the medial malleolus of the right ankle by means 
of a February 1959 rating decision, which assigned a 10 
percent disability rating.  The veteran was granted an 
increased rating of 20 percent for that disability by means 
of a January 1961 rating decision.  That 20 percent rating 
was continued by a December 1999 rating decision, which 
classified the disability as a right ankle fusion, and which 
is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  The veteran's right ankle disability has 
evaluated pursuant to the criteria found in Diagnostic Code 
5270 of the Schedule for ankylosis of the ankle.  38 C.F.R. 
§ 4.71a (2000).  Under those criteria, a rating of 20 percent 
is warranted where the evidence shows ankylosis of the ankle 
in plantar flexion less than 30 degrees.  A rating of 30 
percent is warranted where the evidence shows ankylosis of 
the ankle in plantar flexion between 30 degrees and 40 
degrees or in dorsiflexion between 0 degrees and 10 degrees.  
A rating of 40 percent is warranted where the evidence shows 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a (2000).

The veteran's disability could alternatively be rated 
pursuant to the criteria for impairment of the tibia and 
fibula pursuant to Diagnostic Code 5262.  Pursuant to those 
criteria, a rating of 20 percent would be warranted where the 
evidence shows malunion of the tibia and fibula with moderate 
knee or ankle disability.  A rating of 30 percent would be 
warranted where the evidence shows malunion of the tibia and 
fibula with marked knee or ankle disability.  A rating of 40 
percent would also be warranted where the evidence shows 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2000).

The veteran underwent a VA examination in July 1997.  At that 
time his right ankle was noted to be held in a neutral 
position, neither in dorsiflexion or plantarflexion.  An X-
ray examination was interpreted as showing no definite bony 
union of the tibial and fibular talar articulation.

A November 1999 VA joints examination was conducted by the 
same examiner who had conducted the July 1997 examination.  
On the current examination the veteran complained of 
increased pain and difficulty getting about on his right 
ankle.  The veteran underwent surgical fusion of the right 
ankle in 1985.  That operation was only partially successful 
in that the bony union of the tibial and fibula talar 
articulation was not maintained.  The bone screw from the 
lateral malleolus to the medial malleolus was maintaining the 
distal fibula and the distal tibia by the X-ray taken in July 
1997.  The veteran's right ankle was thicker than when 
previously seen in 1997 and he was walking on it less.

Physical examination found that the veteran continued to walk 
with a limp because of the fusion of the right ankle as well 
as due to pain.  Both ankles had a mild degree of valgus 
angulation when viewed from behind.  There were healed 
surgical scars present in the right ankle.  The range of 
motion was virtually nil in dorsiflexion, plantar flexion, 
lateral deviation, lateral flexion, and medial flexion.  The 
circumference of the right ankle was 10.75 inches while the 
circumference of the left ankle was 10 inches.  There was 
right calf atrophy relative to the left calf.  The examiner 
diagnosed status post old right medial malleolar fracture in 
1952, status post right ankle sprain twice in 1957, status 
post right ankle fusion in 1985 with incomplete obliteration 
of the tibial-talar joint space by X-ray, and status post 
therapeutic ankylosis of the right ankle with virtually no 
range of motion, symptomatic.

The Board finds that the criteria for an increased rating of 
30 percent are met.  The veteran's disability most nearly 
approximates the criteria for a 30 percent rating pursuant to 
Diagnostic Code 5262 of malunion of the tibia and fibula with 
marked knee or ankle disability.  The most recent VA 
examination clearly found that "the bony union of the tibial 
and fibula talar articulation was not maintained."  That 
finding shows a malunion or nonunion.  The evidence also 
shows marked ankle disability.

A rating of 40 percent would require ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion, or 
eversion deformity; or nonunion of the tibia and fibula with 
loose motion requiring a brace.  The evidence shows that the 
veteran's ankle is held in a neutral position, and therefore 
does not meet the criteria for 40 percent evaluation under 
Diagnostic Code 5270.  While the evidence may demonstrate 
nonunion, the evidence does not show loose motion requiring a 
brace as a result of nonunion.  The examinations have not 
revealed that the veteran uses a brace.  Therefore, the Board 
finds that the criteria for entitlement to rating of 40 
percent are not met.

The veteran has also argued that an increased rating is 
warranted pursuant to 38 C.F.R. § 4.40 (2000) and 38 C.F.R. 
§ 4.45 (2000) because of additional function limitation 
resulting from pain.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, where a veteran is receiving the 
maximum schedular rating for limitation of motion of the 
affected joint, consideration of a higher rating is not 
warranted despite that there is evidence of pain on motion.  
Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).  The maximum rating for 
limitation of motion of an ankle is 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2000).  This decision grants a 
rating of 30 percent, which is in excess of the maximum 
schedular rating for limitation of motion of an ankle.  Thus, 
consideration of additional functional impairment as a result 
of pain is not appropriate.

The veteran has also requested that his claim be considered 
for an extraschedular rating.  The pertinent regulation 
provides that compensation ratings shall be based as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that the Secretary shall from 
time to time readjust this schedule of ratings in accordance 
with experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2000).  The RO considered the 
question of entitlement to an extra-schedular rating in the 
statement of the case, therefore, consideration of this 
question by the Board does not prejudice the veteran.

However, the evidence does not show that the veteran has had 
any recent periods of hospitalization.  The veteran is not 
currently employed, thus his disability is not causing marked 
interference with current employment.  As noted earlier, the 
veteran's claim for a total rating based on effects of his 
ankle disability remains pending.  There is no circumstance 
that would warrant referral of this case for consideration of 
an extraschedular rating.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating of 30 percent, but not 
greater, are met for the veteran's right ankle disability and 
a rating of 30 percent is hereby granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5262 (2000).


ORDER

Entitlement to an increased rating of 30 percent, but not 
greater, for a right ankle fusion is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



